UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7363


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP LAMONT DRAKE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-00950-TLW-3; 4:12-cv-03659-TLW)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip Lamont Drake, Appellant Pro Se. Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Phillip      Lamont       Drake       seeks    to     appeal       the    district

court’s    order      denying       relief    on       his    28    U.S.C.      § 2255     (2012)

motion, and has filed motions for appointment of counsel, to

place     his    appeal      in     abeyance,          and     for       leave     to     file     a

supplemental informal brief.                 The district court’s order is not

appealable       unless        a    circuit          justice        or     judge        issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability           will        not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies       this    standard       by

demonstrating         that     reasonable            jurists       would       find     that     the

district       court’s      assessment       of       the    constitutional             claims    is

debatable       or    wrong.        Slack    v.       McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that        the    motion       states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Drake has not made the requisite showing.                                 Accordingly, we

grant Drake’s motion for leave to file a supplemental informal

                                                 2
brief, deny as moot his motion to place his appeal in abeyance,

deny his motion for appointment of counsel, deny a certificate

of appealability, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                        DISMISSED




                                  3